Citation Nr: 0822748	
Decision Date: 07/07/08    Archive Date: 07/17/08

DOCKET NO.  02-00 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1940 to July 
1945.  He died on March [redacted], 1999.  The appellant is his 
surviving spouse.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of April 1999 and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In April 2005, the Board affirmed the RO's rating decision.  
The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2006, based on a Joint Motion For Remand (joint 
motion), the Court remanded this appeal to the Board for 
compliance with the instructions in the joint motion.

The Board in turn remanded these claims to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., in May 
2006 and September 2007.


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to her claims.

2.  The veteran died on March [redacted], 1999; the immediate cause 
of his death was respiratory arrest; conditions leading to 
the immediate cause of death included pneumonia and anxiety 
syndrome.

3.  At the time of the veteran's death, service connection 
was in effect for psychoneurosis, anxiety neurosis with 
hypochondriasis, rated 50 percent disabling.

4.  A service-connected disability played a role in the 
veteran's death, but is not the principal cause thereof and 
did not contribute substantially or materially or aid or lend 
assistance thereto, or combine to cause it.

5.  The veteran was not in receipt of a total disability 
evaluation for ten continuous years prior to his death, was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service, and did not serve as 
a prisoner-of-war.


CONCLUSIONS OF LAW

1.  The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.312 (2007).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. §§ 1318, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.22, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his or her 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant and his or her 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the 
appellant adequate notice and assistance with regard to her 
claims such that the Board's decision to proceed in 
adjudicating them does not prejudice the appellant in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including, in part, the effective date of a 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant how VA will determine the 
effective date to be assigned an award of service connection.  
Id. at 486.

With regard to claims for DIC benefits, VCAA notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required at the time of his or her death; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In this case, the RO provided the appellant VCAA notice on 
her claims by letters dated February 2003, July 2003, April 
2004, September 2004, July 2006 and January 2008, after 
initially deciding those claims in rating decisions dated 
April 1999 and August 2000.  Such notice was not mandated at 
the time of these decisions; therefore, the RO did not err by 
providing remedial notice.  Rather, such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.

The content of the notice letters also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman.  In the letters, the RO 
acknowledged the appellant's claims, informed her of the 
evidence necessary to support those claims, identified the 
type of evidence that would best do so, notified her of VA's 
duty to assist and indicated that it was developing her 
claims pursuant to that duty.  The RO also provided the 
appellant all necessary information on effective dates.  As 
well, the RO identified the evidence it had requested and/or 
received in support of the appellant's claims and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the appellant in 
obtaining all outstanding evidence provided she identified 
the source(s) thereof, but that, ultimately, it was the 
appellant's responsibility to ensure VA's receipt of all 
requested evidence.  The RO advised the appellant to identify 
or send directly to VA all requested evidence.

The content of the notice letters does not reflect compliance 
with the requirements of the law as found by the Court in 
Hupp.  The letters do not mention the conditions for which 
the veteran was service connected at the time of his death or 
explain the evidence and information required to substantiate 
a DIC claim based on a condition that was not service 
connected during the veteran's lifetime.  The RO's error in 
not providing such notice is harmless, however, because 
according to written statements submitted by the appellant 
and her representative, during the course of this appeal, the 
appellant had actual knowledge of the conditions and 
previously noted information.    

In various written statements, the appellant and her 
representative mention that the veteran was service connected 
for anxiety disorder during his lifetime and refer to private 
medical opinions of record linking such disorder to the 
veteran's death.  They also express their belief that the 
anxiety disorder might actually be nonservice-connected post-
traumatic stress disorder (PTSD), which developed secondary 
to in-service stressors and significantly contributed to the 
veteran's death, and request the Board to obtain a medical 
opinion addressing this matter.  By so doing, they are 
acknowledging that, to substantiate a DIC claim based on a 
condition that is not service connected, but which 
contributed to death, the evidence must include competent 
evidence etiologically relating that condition to service.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the appellant's claims.  
38U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
appellant identified as being pertinent to those claims, 
including the veteran's service medical records, post-service 
treatment records, and information from his private 
physicians.  In multiple written statements submitted since 
July 2003, the appellant has indicated that she has nothing 
additional to submit.  Second, the RO conducted medical 
inquiry in an effort to substantiate the appellant's claims 
by obtaining multiple medical opinions addressing the cause 
of the veteran's death.  The appellant does not now claim 
that these opinions are inadequate to decide her claims.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the [appellant] regarding 
what additional evidence [s]he should submit to substantiate 
h[er] claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant.

II.  Analysis of Claims

The appellant claims that she is entitled to DIC benefits.  
She first asserts that her spouse, the veteran, died, in 
part, from a service-connected disability, specifically, an 
anxiety disorder.  According to the appellant's written 
statements, this disorder and the stress associated therewith 
did not cause, but rather contributed to, the veteran's 
death.  She contends that the medication the veteran took for 
many years to control his anxiety damaged some of his vital 
organs, prevented him from functioning properly, including in 
maintaining good health, and caused him to succumb to 
pneumonia.  She argues that the private physicians' opinions 
she submitted in support of her claims are adequate to grant 
her claims.

Her representative, on her behalf, asserts in the alternative 
that the veteran had PTSD during his lifetime, which was 
never diagnosed, impacted negatively on his cardiovascular 
and pulmonary systems, and was instrumental in causing his 
death.  In support of this assertion, he submitted multiple 
articles and texts relating PTSD to physical health problems, 
serious somatic symptoms, psychiatric and medical 
comorbidity, and a statistically higher rate of 
cardiovascular, respiratory, musculoskeletal and neurological 
symptoms, and indicating that individuals with PTSD often 
have a substantial nervous disorder. 

A.  DIC Based On Cause of Death

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002).  A veteran's death will be considered as 
having been due to such a disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2007).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, one must consider whether there may be a reasonable 
basis for holding that a service-connected condition was of 
such severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As previously indicated, the veteran in this case had active 
service from November 1940 to July 1945.  There is no 
evidence of record indicating that, during this time period, 
he complained of or received treatment for pneumonia, 
respiratory complaints, or heart abnormalities.  On 
separation examination conducted in July 1945, an examiner 
noted normal lungs and a normal cardiovascular system.

Following discharge, beginning in 1947, the veteran received 
regular treatment for, in pertinent part, his service-
connected psychiatric disability.  He received no treatment 
for respiratory complaints until March 1973, at which time he 
was hospitalized for pneumonia.  X-rays taken years later in 
May 1996 revealed chronic obstructive pulmonary disease 
(COPD) and emphysema, some scattered of fibrosis.

The veteran received no treatment for cardiac complaints 
until April 1998, when he reported chest pain during an 
outpatient visit.  In July 1998, he sought hospitalization 
for such pain.  Testing revealed severe coronary artery 
disease, which necessitated coronary artery bypass grafting.  
Following the procedure, 
x-rays revealed pleural effusion and the veteran experienced 
significant oropharyngeal dysphagia and possible aspiration.  
These conditions necessitated drainage and a percutaneous 
endoscopic gastrostomy tube placement.  Thereafter, the 
veteran was slow to recover medically.  He was then 
transferred to another facility for participation in a 
cardiac rehabilitation program lasting approximately two 
weeks.  The veteran was eventually discharged home with 
instructions to exercise, but he remained relatively weak 
with a poor appetite.  In December 1998, a physician removed 
the veteran's gastrostomy tube.

In March 1999, the veteran sought hospitalization for severe 
weakness and a high fever.  Physicians initially placed the 
veteran on antibiotics, to which he responded well, but 
subsequently, he began to froth at the mouth with red, blood-
tinged secretions and developed profound respiratory 
distress.  He was then transferred to a pulmonary intensive 
care unit, where he became unresponsive and required 
mechanical ventilation.  Testing revealed pneumonia, COPD, 
emphysema, and severe diminished global left ventricular 
function thought to represent ischemic cardiomyopathy.  Less 
than a week after admission to the hospital, on March [redacted], 
1999, the veteran died.

The initial death certificate, signed in March 1999, lists 
pneumonia as the immediate cause of death.  An amended death 
certificate, signed by another physician in February 2002, 
lists respiratory arrest as the immediate cause of death and 
pneumonia and anxiety syndrome as conditions leading to the 
immediate cause of death.

At the time of the veteran's death, service connection was in 
effect for psychoneurosis, anxiety neurosis with 
hypochondriasis, rated 50 percent disabling. According to the 
amended death certificate, this disability played a role in 
the veteran's death.  The question thus becomes what was the 
nature and/or extent of such role.  Four physicians have 
addressed this matter and, for the reasons explained below, 
the Board finds that the veteran's service-connected anxiety 
disability was not the principal cause of the veteran's 
death, and did not contribute substantially or materially or 
aid or lend assistance thereto, or combine to cause it.

In a written statement submitted in April 1999, Kenneth D. 
Cushman, M.D., the physician who signed the original death 
certificate, indicated that the veteran had a significant 
anxiety component in his ongoing general health, which was an 
aggravating, exacerbating factor in his terminal cardiac 
problems.  Dr. Cushman explained that the veteran's anxiety 
neurosis was a factor in his inability to eat and respond to 
medication and therapy and his terminal status.

In another written statement submitted in April 1999, R. A. 
Lester III, D.O., the physician who signed the amended death 
certificate, indicated that, during his lifetime, the veteran 
was 60 percent disabled secondary to anxiety.  Dr. Lester 
further indicated that many of the problems the veteran 
experienced later in life, including an inability to eat and 
maintain weight, were affected secondary to this anxiety.  
Dr. Lester explained that these problems in turn contributed 
to the veteran's cardiac and pulmonary problems, which 
resulted in his death.

Dr. Lester elaborated in a written statement submitted in 
October 2000.  He indicated that, although the original death 
certificate noted pneumonia as the immediate cause of death, 
there were many contributory factors that led to that death.  
He explained that the veteran had had anxiety problems for 15 
years, which interfered with sleeping and eating and 
necessitated the use of multiple medicines.  He further 
explained that this anxiety and the veteran's overall 
emotional status led to coronary artery disease and triple 
bypass surgery, from which the veteran did not recover, and 
aspiration pneumonia, which caused his death.

In June 2000 and October 2004, a VA physician conducted a 
thorough review of the claims file in response to the 
aforementioned opinions and the RO's specific inquiry 
regarding whether the veteran's anxiety disability 
contributed substantially and materially to the veteran's 
cause of death from respiratory stress.  Based on that 
review, he opined that: (1) The veteran's death was due to 
pneumonia, which followed and was most likely the result of 
major cardiac surgery; (2) Coronary artery disease was not 
etiologically related to the veteran's chronic anxiety with 
hypochondriasis, but rather, most likely due to coronary 
artery stenosis from hyperlipidemia and other factors; and 
(3) The veteran's long-standing neurosis was not likely a 
significant factor in the development his coronary disease or 
in his death.  The VA physician based these opinions on the 
following findings: (1) An echocardiogram conducted prior to 
the veteran's death showed global ventricular dysfunction and 
that chest fluid was removed indicating congestive heart 
failure; 
(2) The veteran survived to within three months of his 80th 
birthday despite his neurosis/hypochondriasis condition; and 
(3) He developed pneumonia, the cause of his death, following 
major heart surgery complicated by an inability to swallow.

In January 2008, another VA examiner conducted a thorough 
review of the claims file in response to the Board's request 
for an opinion addressing the representative's assertion that 
the veteran had PTSD during his lifetime.  After conducting 
that review, the examiner acknowledged numerous references to 
pre-service, service and post-service nervousness and opined 
that: (1) The veteran did not meet all of the criteria for 
PTSD; (2) There was no evidence of record meeting criterion C 
(symptoms of avoidance and numbing of responsiveness); and 
(3) The veteran most likely had generalized anxiety disorder, 
which preexisted service and was exacerbated therein 
secondary to combat experiences, and premorbid social phobia.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions. Provided these 
opinions include adequate statements of reasons or bases, the 
Board may favor one opinion over another.  See also Wray v. 
Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  Rather, the Board must consider the 
weight to be placed on an opinion depending upon the 
reasoning employed to support the conclusion and the extent 
to which the physician reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

The Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, does not constitute competent medical evidence.  
Grover v. West, 12 Vet. App. 109, 112 (1999).  The Court has 
also held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. App. 
345, 348 (1998), and that an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  As well, the Court has held that 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not constitute competent 
medical evidence merely because the transcriber is a health 
care professional, see LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), and that a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id 
(citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Finally, the Court has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), 
that a medical opinion is inadequate when unsupported by 
clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 
(1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

In this case, the Board assigns the greatest evidentiary 
weight to the VA physician's opinion.  His opinion is based 
on two thorough reviews of the claims file and the veteran's 
medical history and is supported by rationale and documented 
clinical findings of record.  Moreover, it is the only 
opinion of record addressing the sole question now at issue, 
which is whether the veteran's service-connected anxiety 
disability was the principal cause of the veteran's death, or 
whether it contributed substantially or materially or aid or 
lend assistance thereto, or combined to cause it.  According 
to the VA physician, any role the disability may have played 
in the veteran's death was not significant.  

The Board assigns some evidentiary weight to the recent VA 
examiner's opinion.  His opinion is also based on a thorough 
review of the claims file and documented clinical findings of 
record.  Moreover, it is the only opinion of record 
specifically addressing the representative's most recent 
assertion that the veteran had PTSD during his lifetime.  

The Board assigns the least evidentiary weight to the private 
physicians' opinions because they do not address the crucial 
matter in this case, that is, the extent to which the 
veteran's anxiety disability contributed to the cause of his 
death.  Accordingly, their opinions are insufficient to 
refute the VA physician's conclusion in this regard.  In any 
event, the private physicians' opinions are bare conclusions, 
unsupported by rationale or clinical evidence of record.

Inasmuch as the veteran's service-connected anxiety 
disability was not the principal cause of the veteran's death 
and did not contribute substantially or materially or aid or 
lend assistance thereto, or combine to cause it, the Board 
concludes that the veteran's death was not due to a service-
connected disability.  The evidence is not in relative 
equipoise; therefore, the appellant may not be afforded the 
benefit of the doubt in the resolution of her claim for 
service connection for the cause of the veteran's death.  
Rather, as a preponderance of the evidence is against that 
claim, it must be denied.



B.  DIC Under 38 U.S.C.A. § 1318

The appellant alternatively contends that she is entitled to 
DIC benefits under 38 U.S.C.A. § 1318 on the basis that the 
veteran should have been rated as totally disabled for 10 
years prior to his death.

In cases in which a claimant is not entitled to DIC benefits 
based on the cause of the veteran's death, he or she may be 
entitled to such benefits under 38 U.S.C.A. 
§ 1318(a) (West 2002).  Under this provision, benefits are 
payable to the surviving spouse of a "deceased veteran" as if 
the veteran had a service-connected death.  A "deceased 
veteran" is a veteran who dies not as the result of his own 
willful misconduct and who was in receipt of or entitled to 
receive compensation at the time of his death for service-
connected disability rated totally disabling if the service-
connected disability was either continuously rated totally 
disabling for 10 or more years immediately preceding his 
death or continuously rated totally disabling for at least 
five years from the date of the veteran's separation from 
service, or, in certain circumstances, the veteran was a 
former prisoner-of-war.  38 U.S.C.A. 
§ 1318(b) (West 2002).

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  Likewise, on 
April 5, 2002, VA amended 38C.F.R. § 20.1106 to provide that 
there would be no hypothetical determinations under 38 
U.S.C.A. § 1311(a) on the question of whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  67 Fed. Reg. 16,309 (Apr. 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit acknowledged VA's 
determination that the "entitled to receive" language under 
38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way as provided in 38 C.F.R. § 3.22.  
The Federal Circuit then held that VA's determination in this 
regard was proper and based on adequate rationale.  The 
Federal Circuit further held that VA had provided sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.  
Id. at 1379-1380.

In Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
held that the January 2000 amendments effectively barring the 
"hypothetical entitlement theory" with respect to DIC claims 
made pursuant to 38 U.S.C.A. § 1318 are not applicable to 
claims filed prior to January 21, 2000, as in this case.  
Recently, however, the Federal Circuit reversed this 
decision, holding that the application of amended section 
3.22 to a claim does not create an unlawful retroactive 
effect and as such may be applied to claims for DIC benefits 
filed by survivors before the amendment took place.  
Rodriguez v. Peake, 511 F.3d. 1147, 1152 (Fed. Cir. 2008).  
In light of the Federal Circuit's holding in this regard and 
despite the parties' instructions in their joint motion, the 
Board need not determine whether the veteran was 
hypothetically entitled to receive a total disability 
evaluation for ten continuous years prior to his death.  
Instead, the question becomes whether the veteran was in 
receipt of a total disability evaluation for ten continuous 
years prior to his death, was continuously rated as totally 
disabled for the five-year period after his discharge from 
service; and served as a prisoner-of-war.

According to the claims file, the veteran was not rated 
totally disabled due to service-connected disability for a 
period of ten or more years immediately preceding his death 
or for the five-year period after his discharge from service.  
Rather, ten years prior to the veteran's death, from March 
1989 to March 1989, service connection was in effect for 
psychoneurosis, anxiety neurosis with hypochondriasis, rated 
50 percent disabling.  Moreover, according to the veteran's 
service personnel records, he never served as a prisoner-of-
war. 

Based on these findings, the Board concludes that the 
criteria for entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  The evidence is not 
in relative equipoise; therefore, the appellant may not be 
afforded the benefit of the doubt in the resolution of her 
claim for DIC benefits under 38 U.S.C.A. § 1318.  Rather, as 
a preponderance of the evidence is against that claim, it 
must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


